Citation Nr: 0629478	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-16 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation for the 
residuals of a right great toe injury, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased initial evaluation for 
hemorrhoids, currently evaluated as noncompensably disabling.

3.  Entitlement to an increased initial evaluation for a 
right shoulder disability, currently evaluated as 
noncompensably disabling.

4.  Entitlement to an increased initial evaluation for a 
right knee disability, currently evaluated as noncompensably 
disabling.

5.  Entitlement to service connection for migraines.

6.  Entitlement to service connection for a bilateral eye 
disability.

7.  Entitlement to service connection for a bilateral hip 
disability.

8.  Entitlement to service connection for strained groin and 
hamstrings.

9.  Entitlement to service connection for residuals of a 
fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1999.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the veteran's claims of 
entitlement to service connection for migraines, an eye 
disability, a hip disability, strained groin and hamstrings, 
and residuals of a fracture of the right ankle, and granted 
service connection for the residuals of a right great toe 
injury, at a ten percent evaluation, and service connection 
for hemorrhoids, a right shoulder, and a right knee 
disability, at noncompensable evaluations.  A hearing before 
the undersigned Veterans Law Judge at the RO was held in May 
2006.

The issues of entitlement to an increased initial evaluation 
for the residuals of a right great toe injury, and 
entitlement to an increased initial evaluation for 
hemorrhoids, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is currently 
manifested by pain and mild acromioclavicular spurring, as 
well as trouble reaching overhead; limitation of motion of 
the arm at shoulder level, favorable ankylosis of the 
scapulohumeral articulation, recurrent dislocation at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level, and malunion of the 
humerus with moderate deformity are not presently shown. 

2.  The veteran's right knee disability is currently 
manifested by mild spurs on the patella, minimal 
chondromalacia, crepitus and complaints of pain; there is no 
subluxation, instability or limitation of motion exhibited.

3.  Resolving all doubt in the veteran's favor, migraine 
headaches had their onset in service.

4.  The veteran did not have a chronic eye disability in 
service; the veteran does not currently have any eye 
disability other than refractive error.

5.  The veteran did not have a chronic hip disability in 
service; the veteran does not currently have a hip 
disability.

6.  The veteran did not have a chronic groin/hamstring 
disability in service; the veteran does not currently have a 
groin or hamstring disability.

7.  The veteran did not sustain a right ankle fracture in 
service or at any time subsequent to service. 

CONCLUSION OF LAW

1.  The criteria for an evaluation of 10 percent, but no 
more, for the veteran's right shoulder disability, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5200, 5201, 5202 (2005).

2.  The criteria for an evaluation of 10 percent, but no 
more, for the veteran's right knee disability, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2005).

3.  Migraine headaches were incurred in military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

4.  A bilateral eye disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

5.  A bilateral hip disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

6.  A strained groin and hamstring disability was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

7.  Residuals of a fracture of the right ankle was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2002 and 
March 2006.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records, and reports of VA 
examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying service connection 
for eye, hip, right ankle, groin and hamstring disability, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board also points 
out that, as to the partial grant of increased benefits for 
the right shoulder and right knee disabilities and service 
connection for migraines, the RO will be responsible for 
addressing any notice defect with respect to the effective 
date or evaluation elements of the award.  The Board also 
notes that the veteran was sent a letter regarding Dingess in 
March 2006.  For the above reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's reports of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).


Entitlement to an increased rating for a right shoulder and 
right knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran's right shoulder disability is currently 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, for limitation of motion of 
the arm.  (The Board notes that the veteran's service medical 
records clearly indicate that the veteran is right handed.)  
Diagnostic Code 5201 provides for a 20 percent evaluation for 
limitation of motion of the major shoulder at shoulder level.  
A 30 percent evaluation is assigned if there is limitation of 
motion of the dominant arm midway between the side and the 
shoulder level. 

However, the Board notes that the veteran could also be rated 
under Diagnostic Code 5003, for degenerative arthritis 
established by X-ray findings.  Under that code, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent disability rating is appropriate for 
disability with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is appropriate with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.

A 30 percent evaluation could also be assigned for favorable 
ankylosis (bony fixation) of the scapulohumeral articulation, 
with abduction to 60 degrees and ability to reach mouth and 
head in the dominant arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5200.

Under Diagnostic Code 5202, a 20 percent disability rating is 
warranted for malunion of the humerus in the dominant hand 
with moderate deformity; marked deformity warrants a 20 
percent evaluation.  Likewise, a 20 percent rating is 
appropriate for recurrent dislocation at the scapulohumeral 
joint of the dominant extremity, with infrequent episodes and 
guarding of movement at the shoulder level; a 30 percent 
rating would be warranted in the dominant arm for recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 10 percent 
disabled for his service connected right shoulder disability.  
In this regard, the Board notes the report of a November 2002 
VA orthopedic examination, which indicated that the veteran 
had trouble reaching overheard, and that the right shoulder 
had mild acromioclavicular spurs.  The veteran's right 
shoulder was noted to easily flex and abduct from 0 to 180 
degrees with 90 degrees of internal and external rotation; 
all shoulder motions were without pain and weakness, and 
there was no evidence of lack of endurance or lack of 
coordination; X-rays of the veteran's right shoulder taken at 
that time were normal. While the veteran's X-rays at that 
time were normal, since the examiner indicated that the 
veteran's right shoulder had mild acromioclavicular spurs, 
and resolving all doubt in the veteran's favor, the Board 
finds that the veteran is entitled to a 10 percent evaluation 
under Diagnostic Code 5003 for a noncompensable level of 
limitation of motion with degenerative findings.  However, at 
no time has the veteran been found to have limitation of 
motion of the arm at shoulder level, favorable ankylosis of 
the scapulohumeral articulation, recurrent dislocation at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level, or malunion of the 
humerus with moderate deformity, such that a higher rating 
would be warranted.   As noted above, the veteran was found 
upon examination to have a full range of motion of the 
shoulder, with no X-ray findings.  Therefore, the Board finds 
that the veteran would be more properly rated as 10 percent 
disabled for his service connected right shoulder disability.

As to the veteran's right knee disability, the Board notes 
that the veteran is currently rated as noncompensably 
disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for 
other impairment of the knee.  That code provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

As to other codes under which the veteran could be rated, as 
noted above pertaining to the veteran's right shoulder, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  A 30 percent rating contemplates limitation to 15 
degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2005).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), when a 
knee disorder is rated under Diagnostic Code 5257, and a 
veteran also has arthritis and limitation of motion which at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Again taking into account all relevant evidence, the Board 
finds that the veteran would be more properly rated as 10 
percent disabled for his service connected right knee 
disability.  In this regard, the Board notes the findings 
from a November 2002 VA examination report, which indicated 
that the veteran's knees could flex from 0 to 150 degrees 
without pain or weakness, and the ligaments in both knees 
were intact with negative Lachman and drawer signs.  There 
was +1 crepitus in the right knee with motion and x-rays 
taken at that time showed mild spurs on the patella.  In 
light of the finding of mild spurs on the patella, crepitus 
on motion, and resolving all doubt in favor of the veteran, 
the Board finds that the veteran would be entitled to a 10 
percent evaluation under Diagnostic Code 5003, for a 
noncompensable level of limitation of motion with 
degenerative findings.  See 38 C.F.R. § 4.59.  As to higher 
or separate compensable ratings however, there are no 
findings of record of any recurrent subluxation or 
instability, or any limitation of flexion or extension, such 
that a higher rating would be warranted.  Therefore the Board 
finds that the veteran would be more properly rated as 10 
percent disabled for his right knee disability.




Entitlement to service connection for migraines, a bilateral 
eye disability, a bilateral hip disability, a strained groin 
and hamstrings disability, and residuals of a fracture of the 
right ankle.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Under 38 C.F.R. § 3.303(c) (2005), refractive error of the 
eye is not a disease or injury for the purpose of VA 
disability compensation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for a migraine 
disability.  In this regard, the veteran was diagnosed with a 
migraine headache during service in November 1994.  Further, 
the veteran was found to have a diagnosis of migraine 
headaches on his initial post service neurology examination 
in December 2002.  The examiner at that time indicated that 
the veteran's diagnosis of migraine headaches was not related 
to service.  However, there was no reference to the diagnosis 
of migraines in service and for service connection to be 
granted, it is not necessary that the disability be related 
to service, only that they be incurred or aggravated therein.  
Considering his twenty year period of service, the first 
notation of pertinent disability in service, and the 
disability being found on his first post service neurology 
examination, the evidence is at least in equipoise as to 
whether migraines had their onset in service.  Thus, 
resolving all doubt in the veteran's favor, service 
connection for migraines is warranted.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a bilateral eye 
disability.  In this regard, the Board notes that the veteran 
was found to have eye pain and bruising after a motor vehicle 
accident in service in August 1984.  However, the veteran's 
bruising resolved shortly after the accident, and the 
remainder of the veteran's service medical records, to 
include the veteran's report of his medical examination upon 
separation from service, dated March 1999, are negative for 
any further complaints of any eye disability, other than a 
refractive error, which, as noted above, is not a disease or 
injury for the purpose of VA disability compensation.  Thus, 
the Board finds that, while the veteran did have an injury to 
his eyes, particularly his right eye, as a result of a motor 
vehicle accident in August 1984, as there is no evidence of 
record showing treatment for that disability from August 1984 
until the veteran's separation from service, in March 1999, 
the Board finds that any eye disability at that time was 
acute and transitory, and resolved without residuals.  
Furthermore, the Board finds probative the report of VA 
examination in November 2002, which found that the veteran 
had ocular health within normal limits, with the only 
significant finding being that of refractive error.  Thus, 
with no evidence having been presented to indicate that the 
veteran sustained a chronic injury to his eyes in service, 
and with no evidence having been presented to indicate that 
the veteran currently has a chronic, acquired eye disability, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a bilateral hip 
disability.  In this regard, the Board notes that the 
veteran's service medical records indicate that he complained 
of generalized joint pains in May 1992, however, an 
examination at that time was within normal limits.  The 
veteran also complained of hip and back pain in February 
1993, and was found at that time to have a muscle strain.  
The veteran did note on his March 1991 report of medical 
history that he had swollen or painful joints; however, the 
veteran's report of his medical examination upon separation 
from service, dated March 1999, is negative for any 
complaints or diagnosis of any hip disability; as are all the 
veteran's previous reports of medical examination.  Thus, the 
Board finds that, while the veteran specifically reported hip 
pain once in service, as there is no evidence of record 
showing treatment for that disability from February 1993 
until the veteran's separation from service, the Board finds 
that any hip pain was acute and transitory, and resolved 
without residuals.  Furthermore, the VA examination in 
November 2002 found no hip disability.  Thus, with no 
evidence having been presented to indicate that the veteran 
sustained a chronic injury to his hips in service, and with 
no evidence having been presented to indicate that the 
veteran currently has a hip disability, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for this disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a strained groin 
and hamstrings disability.  The evidence of record does note 
that the veteran was involved in a motor vehicle accident in 
service in August 1984, in which he was noted to have groin 
bruising.  However, the rest of the veteran's service medical 
records, including the report of his medical examination upon 
separation from service, dated March 1999, are negative for 
any complaints of any groin or hamstring disability.  Thus, 
the Board finds that, while the veteran did sustain groin 
bruising in service due to an auto accident, as there is no 
evidence of record showing treatment for that disability from 
August 1984 until the veteran's separation from service, that 
bruising was acute and transitory, and resolved without 
residuals.  Further, upon VA examination in November 2002, 
the veteran's hamstring muscles were noted to have excellent 
strength, with no tenderness and full motion, and no evidence 
of lack of endurance.  The veteran's groin was also noted to 
be nontender.  The examiner at that time noted no objective 
findings or disabilities related to the veteran's groin or 
hamstrings.  Thus, with no evidence having been presented to 
indicate that the veteran sustained a chronic injury to his 
groin or hamstrings in service, and with no evidence having 
been presented to indicate that the veteran currently has 
either a groin or hamstring disability, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for this disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for residuals of a 
fracture of the right ankle.  In this regard, the Board notes 
that the evidence of record does not show that the veteran, 
at any time during service, sustained a fracture of the right 
ankle.  The veteran's service medical records do show that 
the veteran sustained a sprain of his right ankle in January 
1982, for which he received follow up treatment through 
February 1982, however, the rest of the veteran's service 
medical records, to include his report of medical examination 
upon separation from service, dated March 1999, are negative 
for any complaints of any right ankle disability.  Thus, 
while the veteran did have a sprain of the right ankle in 
service, the veteran did not sustain any residuals from that 
sprain, and did not at any time break his right ankle during 
service.  Furthermore, the report of a VA orthopedic 
examination dated November 2002 indicates that the veteran's 
right ankle had no objective findings, and no disability of 
the right ankle was found at that time.  Therefore, with no 
evidence having been presented which indicates that the 
veteran sustained a right ankle fracture in service, and with 
no evidence that the veteran currently has any right ankle 
disability, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this disability.

As the preponderance of the evidence is against these service 
connection claims, the benefit-of-the-doubt doctrine does not 
apply, and they must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an evaluation of 10 percent, but no more, for 
the residuals of a right shoulder, is allowed, subject to the 
regulations governing the award of monetary benefits.

Entitlement to an evaluation of 10 percent, but no more, for 
the residuals of a right knee injury, is allowed, subject to 
the regulations governing the award of monetary benefits.

Entitlement to service connection for a migraine disability 
is granted.

Entitlement to service connection for a bilateral eye 
disability is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for strained groin and 
hamstrings is denied.

Entitlement to service connection for residuals of a fracture 
of the right ankle is denied.


REMAND

As to the veteran's claim of entitlement to an increased 
initial evaluation for the residuals of a fracture of the 
right great toe, the Board notes that, since the veteran's 
previous VA examination regarding this disability, the 
veteran incurred a fracture of the right hallux, in December 
2005, and underwent right exostosis of the first 
metatarsophalangeal joint in February 2006.  Therefore, it 
appears that the status of the veteran's right great toe 
disability may have changed since his last VA examination.  

As to the veteran's claim of entitlement to an increased 
initial evaluation for hemorrhoids, the Board notes that the 
veteran testified, during his May 2006 hearing before the 
Board, that, since his last VA examination pertaining to 
hemorrhoids, he had undergone a colonoscopy which appeared to 
indicate that the veteran's hemorrhoid condition had changed.  

Accordingly, these claims are REMANDED for the following 
action:

1.  Have the RO schedule the veteran for 
VA orthopedic examination to determine the 
current severity of his service connected 
residuals of a fracture of the right great 
toe.  All necessary studies should be 
performed, to include range of motion 
testing.  The examiner is requested to 
identify, if possible, which right great 
toe symptomatology is due to service, and 
which, if any, is due to post service 
injuries.  The examiner should provide 
reasons and bases for any opinion offered.

2.  Have the RO schedule the veteran for 
VA examination to determine the current 
severity of his service connected 
hemorrhoids.  All necessary studies should 
be performed.  The examiner is 
specifically requested to note whether the 
veteran has any large, thrombotic, or 
irreducible hemorrhoids, and whether his 
hemorrhoids cause persistent bleeding and 
secondary anemia or fissures.  The 
examiner should provide reasons and bases 
for any opinion offered.

3.  Upon completion of the foregoing, the 
RO should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


